Title: From Thomas Jefferson to André Limozin, 8 October 1785
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Oct. 8. 1785.

I am to thank you for the receipt of your favor of the 4th. inst. but am obliged to trouble you further, to inform me whether any suit was ever commenced for Mr. Fortin to recover the estate fallen to him? If a suit was commenced, whether it has been decided, and what was the decision? Or if not decided, for what cause it is suspended, and when will it probably come to decision? I am sorry to be so troublesome to you, but my instructions render it a duty.
I took the liberty two days ago of sending by the Diligence to your care a box addressed to Mr. Charles Thomson secretary of Congress. I wish it to go by the vessel bound for Philadelphia. I would be obliged to you to ask the favor (in my name) of Colo. Senf to take charge of it and to deliver it to Mr. Thomson whom he will see in New York. I have the honour to be with great respect Sir Your most obedient humble servt.,

Th: Jefferson


P.S. Your favor of the 6th. came to hand in time to enable me to withdraw from the post office the inclosed letter intended for you but by mistake directed to another while his was put under your address. I thank you for the speedy return of it which enabled me to correct the error.

